UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-K [X]Annual Report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the fiscal year ended June 30, 2017 [ ]Transition Report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission file number 333- 213393 Battlers Corp. (Exact name of registrant as specified in its charter) Nevada (State or Other Jurisdiction of Primary Standard Industrial Incorporation or Organization) Classification Code Number 38-3990249 IRS Employer Identification Number Battlers Corp. No.1 Street, Sophora Court, 1/27, Larnaka, Cyprus, 6021 Tel. 302111983153 Email: company@battlerscorp.com (Address and telephone number of principal executive offices) None Securities registered under Section 12(b) of the Exchange Act None Securities registered under Section 12(g) of the Exchange Act 1 Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule405 of the Securities Act. Yes  No x Indicate by check mark if the registrant is not required to file reports pursuant to Section13 or Section 15(d) of the Exchange Act. Yes  No x Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15 (d)of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days. Yes x No  Indicate by check mark if disclosure of delinquent filers pursuant to Item405 of RegulationS-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in PartIII of this Form 10-K or any amendment to this Form 10-K.  No x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, a smaller reporting company or an emerging growth company. See the definitions of “large accelerated filer,” “accelerated filer,” “smaller reporting company” and “emerging growth company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer  Accelerated filer  Non-accelerated filer  Emerging growth company  Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). Yes  No x State the number of shares outstanding of each of the issuer's classes of common equity, as of the latest practicable date: 4,945,500 common shares issued and outstanding as of June 30, 2017. 2 TABLE OF CONTENTS Page PART I Item 1. Description of Business. 4 Item 1A. Risk Factors. 6 Item 1B. Unresolved Staff Comments. 6 Item 2 Properties. 6 Item 3. Legal proceedings. 6 Item 4. Mine Safety Disclosures. 6 PART II Item 5. Market for Common Equity and Related Stockholder Matters . 6 Item 6. Selected Financial Data. 7 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations. 7 Item 7A. Quantitative and Qualitative Disclosures About Market Risk. 8 Item 8. Financial Statements and Supplementary Data. 8 Item 9. Changes In and Disagreements With Accountants on Accounting and Financial Disclosure. 19 Item 9A (T). Controls and Procedures 19 Item 9B. Other Information. 20 PART III Item 10 Directors, Executive Officers, Promoters and Control Persons of the Company . 21 Item 11. Executive Compensation. 22 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters. 24 Item 13. Certain Relationships and Related Transactions, and Director Independence. 24 Item 14. Principal Accounting Fees and Services. 24 PART IV Item 15. Exhibits 25 Signatures 3 PART I Item 1. Description of Business FORWARD-LOOKING STATEMENTS Statements made in this Form 10-K that are not historical or current facts are "forward-looking statements" made pursuant to the safe harbor provisions of Section 27A of the Securities Act of 1933 (the "Act") and Section 21E of the Securities Exchange Act of 1934. These statements often can be identified by the use of terms such as "may," "will," "expect," "believe," "anticipate," "estimate," "approximate" or "continue," or the negative thereof. We intend that such forward-looking statements be subject to the safe harbors for such statements. We wish to caution readers not to place undue reliance on any such forward-looking statements, which speak only as of the date made. Any forward-looking statements represent management's best judgment as to what may occur in the future. However, forward-looking statements are subject to risks, uncertainties and important factors beyond our control that could cause actual results and events to differ materially from historical results of operations and events and those presently anticipated or projected. We disclaim any obligation subsequently to revise any forward-looking statements to reflect events or circumstances after the date of such statement or to reflect the occurrence of anticipated or unanticipated events. Financial information contained in this report and in our financial statements is stated in United States dollars and are prepared in accordance with United States generally accepted accounting principles. General information about the Company Battlers Corp. was incorporated in February 3, 2016, in the state of Nevada, USA. The Company is located in Greece and is working in the field of short video production. The key management of the Company is Stepan Feodosiadi, who is our sole officer and director, President and treasurer. As of the date of this quarterly report, our Sole officer and director has purchased 4,000,000 of the common stock of the Company. Business overview In developing our company, management believes that marketing videos are trendy for every area of advertising and remains popular among developed and start-up companies. We believe that for companies, having such a marketing tool on their websites and any promotion stages shows it is a step ahead of competitors in the same area of work. Stepan Feodosiadi, our sole officer and director, believes that powerful video marketing is the leading marketing tool that in this industry will have more success in the future perspective. Marketing videos on the Internet or your website enables you to generate the engaging experience that you need in successful online marketing. When using online video marketing on your website, you are informing your website visitors that they are needed and important to you and that you will invest some time and effort to ensure that they have a thorough experience when showing up at your company website or any promotion activities of your company. Video production industry overview The management of the Company believes that promotional videos are one of the top forms of online mass communication that companies can benefit from utilizing. All businesses, small and large, are jumping on board to get their start with online. Based on the experience of our sole officer and director in the video production area we can estimate the following steps for video production: 1. Planning of the concept of the video 2. Planning technical aspects to create the video 3. Production stage 4. Post-production, which means putting the video together through editing and fine-tuning the visuals and sound Our company is engaged in every one of the above-mentioned steps, but mostly in post-production. We believe that this part of the whole video production process takes a lot of time and we are going to focus on it. 4 Target market Battlers Corp. is planning to develop itself in the industry of video production. First of all we are oriented on companies, which are working in the marketing and advertising industry. The Company will offer them its service and will be negotiating to sign a long term agreement for future services. Stepan Feodosiadi, who is in charge of all of the Company’s processes, will perform such negotiations. He is planning to offer family greeting videos for private individuals also. One of our various target streams is preparation of business projects for the companies, for example start up project presentation, new project development introduction, and attracting investors’ presentation. As of March 31, 2017 we have signed four contracts and provide our services to our customers Focus on Peristeri ES, Pocket MGZ, NTI TEILS MONOPROSOPI EPE - MARKELLOU D. MARIA and SYMEONIDOU EFFIMIA & SIA EE. Necessary equipment and software Our sole officer and director is providing his computers for the Company’s current needs. The Company owns a video editing software program, which allows us to log and transfer video onto a hard drive (internal or external), where it can be edited, processed, and output to a wide variety of formats. The Company also has a big screen TV, which is placed in our offices for our future customers to review the videos made by us. The equipment of the Company was purchased in July 2016. As of the date of this annual report the Company has purchased the following equipment and materials for our business process: Photo camera PD453, Big screen TV, Final Cut Pro, Steadicam Steadimate 30 with Aero 30 Arm and Zephyr Vest, Sigma 18-35mm f/1,8 DC HSM, Nikkor 50mm f/1,8G and Nikkor 18-135mm f/3,5-5,6. We believe that with this equipment we became more competitive and attractive to our potential customers, as our postproduction service has become wider and the quality of video has been improved. Webpage Our website is created by our sole officer and director, Stepan Feodosiadi, who is on the current stage in charge of our marketing development. The webpage www.battlerscorp.com has already a few examples of our videos and has basic information about the Company. Further the Company is planning to make its website more known to potential customers by using Internet features of webpage promotions. Marketing We also anticipate using many of the social media technologies currently available to market our service of video production such as: Twitter, Facebook, Instagram, and YouTube. In addition we have some examples of our work on our webpage, which we believe will help us to market our service. The Company is planning to attempt marketing exhibitions to get more known throughout our future customers and competitors. Marketing will be an ongoing process throughout all of our operation history. Employees We are a new, developing company and currently have only one employee, who is also our sole officer and director Stepan Feodosiadi. Office facilities Our management believes that video production business has more opportunities and the production area is more extensive in Greece. Based on this prediction the Company has signed a lease agreement for renting an office space till December 31, 2018, which is located at the following address: Delfon 2, Athens reece. 5 Competitors Based on the fact that we are a start-up Company that has recently started our operations we assume we will have strong competition from well-developed companies in our area of work. We face strong competition from Expose Prod Video Production, Production Service Network, and XYZ Productions, which are all based in Greece and have developed their names in the industry. Bankruptcy or Receivership or Similar Proceedings None. Legal Proceedings Neither the Company nor any of its officers, directors or beneficial shareholders (greater than 10%) is involved in any litigation or legal proceedings involving the business of the Company. Government Regulation We will be required to comply with all regulations, rules and directives of governmental authorities and agencies applicable to video production service and operation of any facility in any jurisdiction in which we would conduct activities. We do not believe that regulation will have a material impact on the way we conduct our business. We do not need to receive any government approvals necessary to conduct our business; however, we will have to comply with all applicable export and import regulations. Item 1A. Risk Factors Not applicable to smaller reporting companies. Item 1B. Unresolved Staff Comments Not applicable to smaller reporting companies. Item 2. Description of Property We do not own any real estate or other properties. Item 3. Legal Proceedings We know of no legal proceedings to which we are a party or to which any of our property is the subject which are pending, threatened or contemplated or any unsatisfied judgments against us. Item 4. Mine Safety Disclosures Not applicable. PART II Item 5. Market for Common Equity and Related Stockholder Matters Market Information There is a limited public market for our common shares. We intend to quote on the OTC Bulletin Board.Trading in stocks quoted on the OTC Bulletin Board is often thin and is characterized by wide fluctuations in trading prices due to many factors that may be unrelated to a company’s operations or business prospects. We cannot assure you that there will be a market in the future for our common stock. OTC Bulletin Board securities are not listed or traded on the floor of an organized national or regional stock exchange. Instead, OTC Bulletin Board securities transactions are conducted through a telephone and computer network connecting dealers in stocks. OTC Bulletin Board issuers are traditionally smaller companies that do not meet the financial and other listing requirements of a regional or national stock exchange. 6 As of June 30, 2017, no shares of our common stock have traded Number of Holders As of June 30, 2017, the 4,945,500 issued and outstanding shares of common stock were held by a total of 32 shareholder of record. Dividends No cash dividends were paid on our shares of common stock during the fiscal year ended June 30, 2017 and 2016. Recent Sales of Unregistered Securities The Company has 75,000,000, $0.001 par value shares of common stock authorized. On July 5, 2016, the Company issued 4,000,000 shares of common stock to a director for cash proceeds of $4,000 at $0.001 per share. During November 2016, the Company issued 197,500 shares of common stock for cash proceeds of $3,950 at $0.02 per share. During December 2016, the Company issued 711,500 shares of common stock for cash proceeds of $14,151 at $0.02 per share. During January 2017, the Company issued 36,500 shares of common stock for cash proceeds of $726 at $0.02 per share. There were 4,945,500 shares of common stock issued and outstanding as of June 30, 2017. Purchase of our Equity Securities by Officers and Directors On July 5, 2016, the Company offered and sold 4,000,000 restricted shares of common stock to our president and director, Stepan Feodosiadi, for a purchase price of $0.001 per share, for aggregate offering proceeds of $4,000, pursuant to Section 4(2) of the Securities Act of 1933 as he is a sophisticated investor and is in possession of all material information relating to us. Further, no commissions were paid to anyone in connection with the sale of these shares and general solicitation was not made to anyone . Other Stockholder Matters None. Item 6. Selected Financial Data Not applicable to smaller reporting companies . Item 7. Management's Discussion and Analysis of Financial Condition and Results of Operations The following discussion should be read in conjunction with our financial statements, including the notes thereto, appearing elsewhere in this annual report. The following discussion contains forward-looking statements that reflect our plans, estimates and beliefs. Our actual results could differ materially from those discussed in the forward-looking statements. Our audited financial statements are stated in United States Dollars and are prepared in accordance with United States Generally Accepted Accounting Principles. Results of Operations for the years ended June 30, 2017 and 2016: Revenue and cost of services For the years ended June 30, 2017 and 2016 the Company generated total revenue of $43,087 and $0 accordingly from providing video services to customers. Cost of services for the years ended June 30, 2017 and 2016 was $22,312 and $0 accordingly. There was no activity for the year ended June 30, 2016 as the Company was just beginning operations. Increases in the accounts from previous the year related to increase in operating activity related to sales of our product to our customers. 7 Operating expenses Total operating expenses for the years ended June 30, 2017 and 2016, were $27,119 and $673 accordingly. Increase in operating expenses related to increase of the Company activity, increase in general and administrative expenses. Net Loss The net loss for the years ended June 30, 2017 and 2016 was $6,344 and $673 accordingly. Liquidity and Capital Resources and Cash Requirements At June 30, 2017 , the Company had cash of $1,173 ($1,989 as of June 30, 2016). Furthermore, the Company had a working capital of $623 (deficit $673 as of June 30, 2016 ). During the year ended June 30, 2017, the Company used $9,012 of cash in operating activities due to its net loss, increase in prepaid rent of $4,090 and depreciation of $1,422. During the year ended June 30, 2016, the Company used $673 of cash in operating activities due to its net loss. During the year ended June 30, 2017 and 2016 the Company used $16,609 for the purchase of video production equipment and $0 in investing activities, respectively. During the year ended June 30, 2017 and 2016, the Company generated $24,805 and $2,662 cash in financing activities, respectively . Our independent registered public accounting firm has issued a going concern opinion. This means that there is a substantial doubt that we can continue as a going concern for the next twelve months unless we obtain additional capital to pay our bills. To meet our needs for cash we are attempting to raise money from selling shares of stock and from selling our video production service. We believe that we will be able to raise enough money through selling shares of stock or through selling our service to continue our proposed operations but we cannot guarantee that once we continue operations we will stay in business after doing so. If we are unable to successfully find customers we may quickly use up the proceeds from the sale of stock and will need to find alternative sources. At the present time, we have not made any arrangements to raise additional cash, other than through the sale of stock. If we need additional cash and cannot raise it, we will either have to suspend operations until we do raise the cash, or cease operations entirely. Off-Balance Sheet Arrangements We have no off-balance sheet arrangements that have or are reasonably likely to have a current or future effect on our financial condition, changes in financial condition, revenues or expenses, results of operations, liquidity, capital expenditures or capital resources. Item 7A. Quantitative and Qualitative Disclosures about Market Risk Not applicable to smaller reporting companies. Item 8. Financial Statements and Supplementary Data 8 BATTLERS CORP . FINANCIAL STATEMENTS For the Years Ended June 30, 2017 and June 30, 2016 Table of Contents Page Report of Independent Registered Public Accounting Firm F-10 Balance Sheets as of June 30, 2017 and June 30, 2016 F-11 Statements of Operations for the years ended June 30, 2017 and June 30, 2016 F-12 Statement of Stockholders’ Equity as of June 30, 2017 and June 30, 201 6 F-13 Statements of Cash Flows for the year ended June 30, 2017 and June 30, 2016 F-14 Notes to Financial Statements F-15 9 He a t o n & C o mp a n y, P
